United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-1631
                          ___________________________

                                  Albert B. Brown, Jr.

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

   Carolyn W. Colvin, Acting Commissioner of Social Security Administration

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                             Submitted: October 7, 2014
                              Filed: October 24, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

       Albert B. Brown, Jr., appeals the district court’s1 order affirming the denial of
disability insurance benefits. Upon de novo review, see Van Vickle v. Astrue, 539


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
F.3d 825, 828 & n.2 (8th Cir. 2008), and careful consideration of Brown’s arguments
for reversal, we find no error in the administrative law judge’s (ALJ’s) determination
that Brown was not disabled before his date last insured. A decision not to reopen a
prior final decision is not subject to judicial review absent a colorable constitutional
challenge. See Hardy v. Chater, 64 F.3d 405, 407-08 (8th Cir. 1995). To the extent
Brown challenges the ALJ’s determinations as to credibility and residual functional
capacity (RFC), we find that the credibility determination is supported by substantial
evidence and valid reasons and thus is entitled to deference, see Turpin v. Colvin, 750
F.3d 989, 993 (8th Cir. 2014); and that Brown failed to meet his burden of
establishing a more limited RFC, see Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir.
2012). The judgment of the district court is affirmed, see 8th Cir. R. 47B, and
Brown’s motion to strike is denied.
                         ______________________________




                                          -2-